DETAILED ACTION
This is in response to application filed on 5/9/19, in which Claims 1-15 are presented for examination of which Claims 1 and 15 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US 2017/0089114).
Regarding Claim 1, Rider discloses a method of using detection devices for hazard detection when activating a physical closure member (vehicle door) of an automobile (Abstract), comprising:
generating a combined output signal from a first-detection device (120 of Fig 1 a proximity sensor) having a first operational range (its proximity sensing range) and a second-a different proximity sensor) having a second operational range (its proximity sensing range), wherein the combined output signal is generated for activity detected within a full-operational range corresponding to a mathematical union of the first-operational range and the second-operational range ([0016]-[0017] monitors multiple ranges for each proximity sensor to create a full operational range corresponding to a mathematical union of the ranges);
determining, using processing circuitry (110 of Fig 1 of 102), a cumulative safety threshold for activating a physical closure member ([0037] the in-vehicle compute device 102 determines whether the door 500 is within a reference proximity threshold (e.g., within 12 inches) of the external structure; see SPEC page 10 the cumulative safety threshold, which is a predetermined value, is based upon the minimum requirements that need to be satisfied for the physical closure member 718 to open/close safely);
analyzing hazard-related data contained within the combined output signal using the processing circuitry ([0037] if the door 500 is determined to be within the proximity threshold of the structure, the method 300 advances to block 312 in which the door collision avoidance system 122 is activated to slow or stop the opening of the door);
determining whether the hazard-related data exceeds the cumulative safety threshold ([0037] is structure closer than a foot);
slowing down the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0037] the door collision avoidance system 122 is activated to slow or stop the opening of the door); and
maintaining a current state of the physical closure member when the hazard-related data does not exceed the cumulative safety threshold ([0037] if not, the method 300 loops back to block 304 to continue monitoring the proximity data generated or produced by the proximity sensors 120), but doesn’t specify changing the state, that is from opened to closed.
However, in another embodiment Rider teaches changing the state of the door ([0040] device 102 has identified a potential hazard to the opened door 500, the method 400 advances to block 416 in which the in-vehicle compute device 102 closes the opened door 500. To do so, in block 418, the in-vehicle compute device 102 may control an actuator 134 to cause the door 500 to close).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider closing the door in order to alleviate or reduce the damage caused to a vehicle door from a collision with a structure, as suggested by Rider ([0001]).
Regarding Claim 2, Rider discloses issuing a notification to a user when the hazard-related data does not exceed the cumulative safety threshold (308 of Fig 3; [0036]).
Regarding Claim 3, Rider discloses the notification is an audible alarm ([0036]).
Regarding Claim 5, Rider discloses the notification is a warning light ([0023] LED display).
Regarding Claim 11, Rider discloses the physical closure member is a door ([0013]).
Regarding Claim 12, Rider discloses the hazard-related data includes direction-related information ([0024] an approaching vehicle headed toward an opened door).
Regarding Claim 13, Rider discloses the hazard-related data includes position-related information ([0061] determine whether the door of the vehicle is in an opened position).
Regarding Claim 14, Rider discloses the hazard-related data includes speed-related the in-vehicle compute device 102 may consider whether the vehicle is in motion, the speed of the vehicle, the state of any door locks, a theft attempt, and/or other context data).
Regarding Claim 15, Rider discloses a control apparatus for activating a physical closure member of an automobile (Abstract), comprising:
processing circuitry (110) configured to generate a combined output signal from a first-detection device having a first operational range and a second-detection device having a second operational range, wherein the combined output signal is generated for activity detected within a full-operational range corresponding to a mathematical union of the first operational range and the second operational range ([0016]-[0017] monitors multiple ranges for each proximity sensor to create a full operational range corresponding to a mathematical union of the ranges);
determine a cumulative safety threshold for activating the physical closure member ([0037] uses a value such as 12 inches as a safe threshold);
analyze hazard-related data contained within the combined output signal using the processing circuitry ([0037]);
determine whether the hazard-related data exceeds the cumulative safety threshold ([0037] is structure closer than a foot);
slowing down the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0037] the door collision avoidance system 122 is activated to slow or stop the opening of the door);  and 
maintain a current state of the physical closure member when the hazard-related data does not exceed the cumulative safety threshold ([0037] if not, the method 300 loops back to block 304 to continue monitoring the proximity data generated or produced by the proximity sensors 120), but doesn’t specify changing the state, that is from opened to closed.
However in another embodiment Rider teaches changing the state of the door ([0040] device 102 has identified a potential hazard to the opened door 500, the method 400 advances to block 416 in which the in-vehicle compute device 102 closes the opened door 500. To do so, in block 418, the in-vehicle compute device 102 may control an actuator 134 to cause the door 500 to close).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider closing the door in order to alleviate or reduce the damage caused to a vehicle door from a collision with a structure, as suggested by Rider ([0001]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Freitas et al. (Freitas; US 2015/0232027).
Regarding Claim 4, Rider doesn’t specify the notification is a text message.
In the same field of endeavor, Freitas teaches a vehicle warning system including a vehicle having a door movable between a closed position and a fully open position, and an outer zone associated with the door. The outer zone defines an area providing a sufficient clearance to move the door to the fully open position. The system further includes an active safety system that monitors the outer zone and generates a warning signal if an object is located within the outer zone such that the door does not have sufficient clearance to move to the fully open position. 
	Freitas teaches notification is a text message ([0024] visual signal output 78 may be any suitable visual indicator such as written text).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Wu (US 2017/0305343).
Regarding Claim 6, Rider discloses the notification is tactile ([0025] tactile), but doesn’t specify vibration motion.
Wu teaches a vehicle collision warning system including a first sensor configured to generate a first signal indicating an exit condition, a second sensor configured to generate a second signal indicating a traffic condition, an internal warning signal system configured to emit a warning signal to warn a vehicle occupant about a hazard condition, the internal warning signal system including, a warning device configured to emit the warning sign.
	Wu teaches the notification is a vibrating motion ([0017] vibratory warning devices 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Wu using vibrations in order to provide an effective warning for people that are visually or hearing impaired, as suggested by Wu ([0017]).

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Bihler et al. (Bihler; US 2007/0188312).
Regarding Claim 7, Rider discloses the first-detection device and the second-detection device are selected from the group consisting of proximity sensors, proximity, radar, ultrasonic, camera), but doesn’t specify long, medium or short radars or LIDAR.
In the same field of endeavor, Bihler teaches a process for avoiding collision while opening vehicle doors. Bihler teaches long, short radars and LIDAR (([0013] near-range radar, long-range radar, LIDAR)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Bihler in order to avoid collisions with stationary obstacles that are not visible to the occupants or with moving obstacles that approach the vehicle without being noticed, as suggested by Bihler (Abstract).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Park (US 2005/0269833).
Regarding Claim 8, Rider doesn’t disclose the physical closure member is a tailgate.
In the same field of endeavor, Park teaches an apparatus for improving the opening and closing function of a tailgate equipped with a gas lifter includes a sensor for detecting an opened angle of the tailgate from a vehicle body. When the detected angle of the tailgate is at the predetermined third angle where tailgate 70 is maximally opened, and a predetermined period of time is passed the ECU outputs a warning signal by determining that tailgate 70 is in an opened state.  Park teaches the physical closure member is a tailgate ([0035] tailgate).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Park in order to ensure the tailgate is completely closed to improve safety while driving, as suggested by Park ([0035]).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Park in order to ensure the hood is completely closed to improve safety while driving, as suggested by Park ([0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Ueda et al. (Ueda; US 2006/0191203).
Regarding Claim 9, Rider doesn’t disclose the physical closure member is a roof panel.
In the same field of endeavor, Ueda teaches a moving device and open/close control device for moving body.  When an object detecting means provided on the sliding door detects a contact of an object or a removal of the object that has been in contact, a driving means is controlled so as to reverse the moving direction of the sliding door, 
	Ueda teaches a physical closure member is a roof panel ([0050], [0054] sunroof).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Ueda using ABC in order to increase safety, as suggested by Ueda (Abstract).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	KIM (US 2013/0060429) discloses a damage sensing apparatus including a data collecting unit disposed at each of a side rear-view mirror of the vehicle and an inner portion of the vehicle; a data analyzing unit analyzing the data to analyze a danger object approaching an outer side of the vehicle and the situation of the door region of the inner portion of the vehicle; and a controlling unit controlling operations of a drive train of the vehicle and the door based on a signal analyzed from the data analyzing unit.
b.	Ganeshan et al. (US 2019/0211587) discloses a system for preventing a door of a vehicle from opening into an object including a detection module to identify an object within a danger zone of the vehicle and detect the opening of the door; and a locking mechanism coupled to the detection module and to lock the door in a partially open position if the object is identified within the danger zone and the opening of the door is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MARK S RUSHING/Primary Examiner, Art Unit 2685